Citation Nr: 0634214	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-03 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for obsessive compulsive 
disorder (OCD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1982 to April 
1983, with previous service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified via videoconference at a Board 
hearing in July 2005.  The Board notes that in April 2005, 
the veteran's representative submitted additional private 
medical records along with a waiver of RO review of the 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has applied for entitlement to service connection 
for OCD.  The veteran's service medical records show that no 
psychiatric abnormalities were noted upon the veteran's entry 
into active duty service.  However, in January 1983, the 
veteran was seen in the mental health clinic (although no 
mental disorder was diagnosed).  Additionally, on his April 
14, 1983 discharge examination report, the veteran complained 
of depression, excessive worry and nervous trouble and the 
examiner noted that the veteran had a history of excessive 
worry since childhood.  Finally, on April 16, 1983, the 
veteran was seen for complaints of headaches and the 
clinician noted that the veteran displayed "bizarre 
behavior."  Current private treatment records suggest that 
the veteran has a "long-standing" history of OCD.  

As the evidence of record suggests in-service complaints of 
psychiatric symptoms and a current psychiatric disability, 
the Board finds that a VA examination is warranted in this 
instance to determine if the veteran's current psychiatric 
disability is etiologically related to his active duty 
service.  See 38 C.F.R. § 3.159(c)(4).

Additionally, the veteran claims that he was treated for 
psychiatric symptoms at the United Medical Center, previously 
named Memorial Hospital, in Cheyenne, Wyoming in December 
1982.  These records have not been associated with the claims 
file.  Attempts should be made to obtain these records prior 
to the Board's adjudication of the claim.

There is an additional reason that warrants further 
development of the veteran's claims.  During the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for entitlement to service connection 
for OCD, but he was not provided with notice of the type of 
evidence necessary to establish an effective date or a 
disability rating, in the event that service connection is 
established.  Thus, the veteran should be provided proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs him of the evidence necessary to establish an 
effective date and a disability rating if service connection 
is established for OCD.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and an 
effective date for the service connection 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After obtaining proper authorization, 
contact United Medical Center, previously 
named Memorial Hospital in Cheyenne, 
Wyoming and request psychiatric treatment 
records for the veteran from December 
1982.  If these records cannot be 
obtained, the veteran should be notified.

3.  The RO should arrange for the veteran 
to undergo a VA psychiatric or 
psychological examination.  It is 
imperative that the veteran's claims file 
be made available to the examiner for 
review, with particular attention paid to 
the service medical records from January 
and April 1983, to include the veteran's 
discharge examination report.  After 
reviewing the claims file and examining 
the veteran, the examiner is requested to 
opine whether it is at least as likely as 
not (50 percent or greater probability) 
that any current psychiatric disability, 
to include OCD, found on examination 
began during service or is causally 
linked to any incident of or finding 
recorded during service.  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is also asked to provide a 
rationale for any opinion expressed.  If 
the examiner must resort to speculation 
to answer any question, he or she should 
so state.

4.  Review the expanded record and 
readjudicate the claim.  The case should 
then be returned to the Board, if in 
order, for further review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



